UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number:811-03493 American Federation of Labor and Congress of Industrial Organizations Housing Investment Trust* (Exact name of registrant as specified in charter) 2401 Pennsylvania Avenue, Suite 200, N.W., Washington, D.C.20037 (Address of principal executive offices)(Zip code) Kenneth G. Lore, Esq. Bingham McCutchen LLP 2treet, N.W., Washington, D.C.20006 (Name and address of agent for service) (202) 331-8055 (Registrant’s telephone number, including area code) Date of fiscal year end: December 31 Date of reporting period: March 31, 2011 *This filing relates solely to Series A—AFL-CIO Housing Investment Trust Item 1. Schedule of Investments (Schedule of Investments) Schedule of Portfolio Investments March 31, 2011 (Dollars in thousands; unaudited) FHA Permanent Securities (3.3% of net assets) Interest Rate Maturity Date Face Amount Amortized Cost Value Single Family 7.75% Jul-2021 Multifamily1 5.25% Mar-2024 5.35% Mar-2047 5.55% Aug-2042 5.60% Jun-2038 5.62% Jun-2014 5.65% Oct-2038 5.87% Jun-2044 5.89% Apr-2038 6.02% Jun-2035 6.40% Jul-2046 6.60% Jan-2050 6.66% May-2040 6.70% Dec-2042 6.75% Apr-2040 - Jul-2040 6.88% Apr-2031 7.05% Jul-2043 7.13% Mar-2040 7.20% Dec-2033 - Oct-2039 7.50% Sep-2032 7.75% Oct-2038 7.93% Apr-2042 8.15% Mar-2037 8.27% Jun-2042 8.40% Apr-2012 83 83 83 8.75% Aug-2036 Forward Commitments1 5.80% Mar-2052 - - Total FHAPermanent Securities Schedule of Portfolio Investments March 31, 2011 (Dollars in thousands; unaudited) FHA Construction Securities (0.3% of net assets) Interest Rates2 Commitment Permanent Construction Maturity Date Amount Face Amount Amortized Cost Value Multifamily1 6.20% 6.20% Aug-2051 Total FHA Construction Securities Schedule of Portfolio Investments March 31, 2011 (Dollars in thousands; unaudited) Ginnie Mae Securities (23.2% of net assets) Interest Rate Maturity Date Face Amount Amortized Cost Value Single Family 4.00% Feb-2040 - Jun-2040 4.50% Aug-2040 5.50% Jan-2033 - Jun-2037 6.00% Jan-2032 - Aug-2037 6.50% Jul-2028 7.00% Nov-2016 - Jan-2030 7.50% Apr-2013 - Aug-2030 8.00% Jun-2023 - Nov-2030 8.50% Jun-2022 - Aug-2027 9.00% May-2016 - Jun-2025 9.50% Sep-2021 - Sep-2030 10.00% Jun-2019 1 1 1 13.25% Dec-2014 1 1 1 Multifamily1 2.34% Aug-2034 2.41% May-2030 3.17% Oct-2043 3.31% Nov-2037 3.49% Mar-2042 3.61% Nov-2027 3.65% Oct-2027 3.67% Oct-2043 4.04% Feb-2039 4.15% Apr-2046 4.22% Nov-2035 4.26% Jul-2029 4.43% Apr-2034 - Jun-2034 3 4.49% Apr-2023 4.54% Sep-2034 4.63% Sep-2037 3 4.66% Apr-2029 - Dec-2030 4.69% Aug-2032 4.70% Dec-2024 4.71% May-2025 4.73% Nov-2045 4.76% Apr-2045 4.82% Oct-2029 4.83% May-2046 3 4.88% Mar-2036 4.90% Mar-2044 3 4.92% Feb-2034 - May-2034 4.94% Jun-2046 3 4.99% Mar-2030 - Feb-2037 5.00% Dec-2033 5.01% Mar-2038 5.05% Apr-2049 3 5.14% Jul-2024 5.15% Jun-2023 5.17% Sep-2045 5.19% May-2045 5.25% Feb-2031 Schedule of Portfolio Investments March 31, 2011 (Dollars in thousands; unaudited) Ginnie Mae Securities (23.2% of net assets) 5.30% Apr-2039 5.32% Aug-2030 5.34% Jul-2040 5.50% Sep-2023 - Jul-2033 5.55% Aug-2027 5.55% May-2049 3 5.58% May-2031 - Oct-2031 5.68% Jul-2027 6.22% Aug-2035 6.26% Apr-2027 Total Ginnie Mae Securities Schedule of Portfolio Investments March 31, 2011 (Dollars in thousands; unaudited) Ginnie Mae Construction Securities (4.9% of net assets) Interest Rates2 Commitment Permanent Construction Maturity Date Amount Face Amount Amortized Cost Value Multifamily1 3.40% 3.40% Apr-2017 4.49% 8.25% Jun-2052 4.75% 4.75% Mar-2052 3 4.80% 4.80% Feb-2052 4.86% 4.86% Jan-2053 4.87% 4.87% Apr-2042 4.90% 6.50% Oct-2051 4.98% 4.98% Feb-2052 25 5.00% 5.00% Nov-2051 5.10% 7.00% Dec-2050 3 5.21% 4.95% Mar-2053 3 5.25% 5.25% Apr-2037 5.35% 6.75% May-2051 - 23 5.39% 5.39% Feb-2052 6.15% 6.15% Nov-2039 Total Ginnie Mae Construction Securities Schedule of Portfolio Investments March 31, 2011 (Dollars in thousands; unaudited) Fannie Mae Securities (44.3% of net assets) Interest Rate Maturity Date Face Amount Amortized Cost Value Single Family 0.50% 4 Mar-2037 0.75% 4 Dec-2040 2.06% 4 Nov-2033 2.11% 4 Aug-2033 2.39% 4 Nov-2034 2.41% 4 Sep-2035 2.44% 4 May-2033 2.50% 4 Apr-2034 2.59% 4 Aug-2033 2.62% 4 Jul-2033 2.66% 4 Jul-2033 4.00% Jul-2024 - Jan-2041 4.50% Jun-2018 - Sep-2040 5.00% Jul-2018 - Apr-2041 5.50% Jul-2017 - Jun-2038 6.00% Apr-2016 - Nov-2038 6.50% Nov-2016 - Jul-2036 7.00% Nov-2013 - May-2032 7.50% Nov-2016 - Sep-2031 8.00% Jun-2012 - May-2031 8.50% Jan-2012 - Apr-2031 9.00% Jan-2024 - May-2025 Multifamily1 3.64% 4 Apr-2020 3.82% Jul-2016 3.85% Jan-2021 4.06% Oct-2025 4.11% 4 Jun-2020 4.22% Jul-2018 4.27% Nov-2019 4.32% Nov-2019 4.33% Nov-2019 - Mar-2021 4.38% Apr-2020 4.44% May-2020 4.48% Oct-2031 4.50% Feb-2020 4.52% Nov-2019 4.55% Nov-2019 4.56% Jul-2019 4.64% Aug-2019 4.66% Jul-2021 - Sep-2033 4.67% Aug-2033 4.68% Jul-2019 4.69% Jan-2020 4.73% Feb-2021 4.80% Jun-2019 4.86% May-2019 4.89% Nov-2019 4.93% Nov-2013 4.94% Apr-2019 4.99% Apr-2021 5.00% Jun-2019 5.02% Jun-2019 5.04% Jun-2019 5.05% Jun-2019 - Jul-2019 5.07% Feb-2012 5.09% Jun-2018 5.11% Jul-2019 5.12% Jul-2019 5.13% Jul-2019 5.15% Oct-2022 5.16% Jan-2018 5.25% Jan-2020 5.29% May-2022 Schedule of Portfolio Investments March 31, 2011 (Dollars in thousands; unaudited) Fannie Mae Securities (44.3% of net assets) 5.34% Apr-2016 5.35% Apr-2012 - Jun-2018 5.36% Feb-2016 5.37% Jun-2017 5.43% Nov-2018 5.44% Mar-2016 5.45% May-2033 5.46% Feb-2017 5.47% Aug-2024 5.52% Mar-2018 5.53% Apr-2017 5.59% May-2017 5.60% Feb-2018 - Jan-2024 5.63% Dec-2019 5.70% Jun-2016 5.80% Jun-2018 5.86% Dec-2016 5.91% Mar-2037 5.92% Dec-2016 5.93% Apr-2012 5.96% Jan-2029 6.03% Jun-2017 - Jun-2036 6.06% Jul-2034 6.11% Aug-2017 6.13% Dec-2016 6.14% Sep-2033 6.15% Jul-2019 - Oct-2032 6.16% Aug-2013 6.19% Jul-2013 6.22% Aug-2032 6.23% Sep-2034 6.27% Jan-2012 6.28% Nov-2028 6.35% Jun-2020 - Aug-2032 6.38% Jul-2021 6.39% Apr-2019 6.44% Apr-2014 - Dec-2018 6.52% May-2029 6.63% Jun-2014 - Apr-2019 6.80% Jul-2016 6.85% Aug-2014 6.88% Feb-2028 7.00% Jun-2018 7.01% Apr-2031 7.07% Feb-2031 7.18% Aug-2016 7.20% Aug-2029 7.25% Jul-2012 7.26% Dec-2018 7.50% Dec-2014 7.75% Dec-2012 - Dec-2024 8.13% Sep-2012 8.38% Jan-2022 8.40% Jul-2023 8.50% Nov-2019 8.63% Sep-2028 TBA5 4.25% May-2021 4.71% Apr-2021 Total Fannie Mae Securities Schedule of Portfolio Investments March 31, 2011 (Dollars in thousands; unaudited) Freddie Mac Securities (11.2% of net assets) Commitment Interest Rate Maturity Date Amount Face Amount Amortized Cost Value Single Family 0.56% 4 Feb-2036 $- 0.61% 4 Apr-2036 - 0.76% 4 Nov-2040 - 2.26% 4 Apr-2035 - 98 98 2.49% 4 Oct-2033 - 2.60% 4 Jun-2033 - 2.80% 4 Jul-2035 - 4.00% Dec-2024 - Jan-2041 - 4.50% Aug-2018 - Sep-2040 - 5.00% Jan-2019 - Mar-2041 - 5.50% Oct-2017 - Jul-2038 - 6.00% Mar-2014 - Feb-2038 - 6.50% Oct-2013 - Nov-2037 - 7.00% Apr-2011 - Mar-2030 - 7.50% Sep-2012 - Apr-2031 - 8.00% Jul-2012 - Feb-2030 - 8.50% Jun-2015 - Jan-2025 - 9.00% Mar-2025 - Multifamily1 5.38% Dec-2028 - 5.42% Apr-2016 - 5.65% Apr-2016 - Forward Commitments1 2.95% Aug-2017 - Total Freddie Mac Securities Schedule of Portfolio Investments March 31, 2011 (Dollars in thousands; unaudited) Commercial Mortgage-Backed Securities1 (0.6% of net assets) Issuer Interest Rate Maturity Date Face Amount Amortized Cost Value Deutsche Bank 5.00% Nov-2046 Mizuho 6.58% Mar-2034 Total Commercial Mortgage Backed Securities Schedule of Portfolio Investments March 31, 2011 (Dollars in thousands; unaudited) State Housing Finance Agency Securities (4.1% of net assets) Interest Rates2 Commitment Amortized Issuer Permanent Construction Maturity Date Amount Face Amount Cost Value Multifamily1 NYC Housing Development Corp 0.00% 3.45% May-2013 $- MA Housing Finance Agency - 3.85% Dec-2012 6 NYC Housing Development Corp 2.00% - Sep-2013 - NYC Housing Development Corp 4.25% - Nov-2025 - NYC Housing Development Corp 4.40% - Nov-2024 - MA Housing Finance Agency - 4.45% Dec-2011 6 - NYC Housing Development Corp 4.50% - Nov-2030 - NYC Housing Development Corp 4.60% - Nov-2030 - NYC Housing Development Corp 4.70% - Nov-2035 - NYC Housing Development Corp 4.80% - Nov-2040 - NYC Housing Development Corp 4.90% - Nov-2034 - Nov-2041 - NYC Housing Development Corp 4.95% - Nov-2039 - May-2047 - NYC Housing Development Corp 5.55% - Nov-2039 - NYC Housing Development Corp 5.69% - Nov-2018 - MA Housing Finance Agency 5.70% - Jun-2040 - MA Housing Finance Agency 5.92% - Dec-2037 - NYC Housing Development Corp 6.42% - Nov-2039 - MA Housing Finance Agency 6.50% - Dec-2039 - MA Housing Finance Agency 6.58% - Dec-2039 - MA Housing Finance Agency 6.70% - Jun-2040 - Forward Commitments1 MA Housing Finance Agency - 4.15% Dec-2013 6 75 75 75 Total State Housing Finance Agency Securities Schedule of Portfolio Investments March 31, 2011 (Dollars in thousands; unaudited) Other Mutifamily Investments (0.4% of net assets) Interest Rates2 Commitment Permanent Construction Maturity Date Amount Face Amount Amortized Cost Value Multifamily Construction/Permanent Mortgages1 8.63% - Jun-2025 Privately Insured Construction/Permanent Mortgages1,7 5.40% - Mar-2047 5.73% - Aug-2047 6.20% - Dec-2047 6.40% 6.40% Nov-2048 Total Other Multifamily Investments Schedule of Portfolio Investments March 31, 2011 (Dollars in thousands; unaudited) United States Treasury Securities (6.0% of net assets) Interest Rate Maturity Date Face Amount Amortized Cost Value 1.88% Jun-2015 2.00% Jan-2016 2.63% Aug-2020 - Nov-2020 3.50% May-2020 3.63% Feb-2021 4.38% May-2040 Total United States Treasury Securities Total Fixed Income Investments Schedule of Portfolio Investments March 31, 2011 (Dollars in thousands; unaudited) Equity Investment in Wholly-Owned Subsidiary (0.0% of net assets) Amount of Number of Face Dividends Issuer Shares Amount (Cost) or Interest Value Building America CDE, Inc.8 $1 $- Total Equity Investment $1 $- Face Amount Amortized Cost Value Total Fixed Income and Equity Investments Schedule of Portfolio Investments March 31, 2011 (Dollars in thousands; unaudited) Short-Term Investments (1.3% of net assets) Interest Rate Maturity Date Face Amount Amortized Cost Value Commercial Paper BNP PARIBAS 0.06% April 1, 2011 BARCLAYS US 0.10% April 1, 2011 Total Short-Term Investments Face Amount Amortized Cost Value Total Investments Schedule of Portfolio Investments March 31, 2011 (Dollars in thousands; unaudited) Footnotes 1 Valued by the HIT's management in accordance with the fair value procedures adopted by the HIT's Board of Trustees. 2 Construction interest rates are the rates charged to the borrower during the construction phase of the project. The permanent interest rates are charged to the borrower during the amortization period of the loan, unless the U.S. Department of Housing and Urban Development requires that such rates be charged earlier. 3 Tax-exempt bonds collateralized by Ginnie Mae securities. 4 The coupon rate shown on floating or adjustable rate securities represents the rate at period end. 5 Represents to be announced (TBA) securities: the particular securities to be delivered are not identified at the trade date. However, delivered securities must meet specified terms, including issuer, rate, and mortgage term, and be within industry-accepted “good delivery” standards.Until settlement, the HIT maintains cash reserves and liquid assets sufficient to settle its TBA commitments. 6 Security exempt from registration under the Securities Act of 1933.The construction notes were privately placed directly by MassHousing with the HIT. The notes are for construction only and will mature on or prior to December 1, 2013. The notes are general obligations of MassHousing and are secured by the full faith and credit of MassHousing. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. These securities are considered liquid, under procedures established by and under the general supervision of the HIT's Board of Trustees. 7 Loans insured by Ambac Assurance Corporation, which are additionally backed by repurchase option from the mortgagee for the benefit of the HIT.The repurchase option can be exercised by the HIT in the event of a payment failure by Ambac Assurance Corporation. 8 In July 2010 the HIT acquired the shares of Building America CDE, Inc. (BACDE), a wholly-owned subsidiary of the HIT formed to help generate potential investments, principally through New Markets Tax Credit transactions. In addition to the $351,000 in start up costs advanced in 2010, the HIT advanced approximately $114,000 to BACDE during the period in 2011. The fair market value, as determined by procedures approved by the Board of Trustees, represents the net asset value of the BACDE. This investment is neither consolidated nor accounted for under the equity method of accounting. NOTES TO SCHEDULE OF PORTFOLIO INVESTMENTS; unaudited As of March 31, 2011 The accompanying notes are an integral part of this Schedule of Portfolio Investments. Note 1. Summary of Significant Accounting Policies The American Federation of Labor and Congress of Industrial Organizations (AFL-CIO) Housing Investment Trust (HIT) is a common law trust created under the laws of the District of Columbia and is registered under the Investment Company Act of 1940, as amended (the Investment Company Act), as a no-load, open-end investment company. The HIT has obtained certain exemptions from the requirements of the Investment Company Act that are described in the HIT’s Prospectus and Statement of Additional Information. In July 2010, the HIT acquired the shares of Building America CDE, Inc. (BACDE), a wholly-owned subsidiary of the HIT formed to generate potential investments, principally through New Markets Tax Credit transactions. Participation in the HIT is limited to eligible pension plans andlabor organizations, including health and welfare, annuity, general and other funds, that have beneficiaries who are represented by labor organizations. The following is a summary of significant accounting policies followed by the HIT in the preparation of its financial statements. The policies are in conformity with generally accepted accounting principles (GAAP) in the United States. Investment Valuation Net asset value per share (NAV) is calculated as of the close of business of the major bond markets in New York City on the last business day of the month.A description of the valuation techniques applied to the HIT’s major categories of assets and liabilities measured at fair value on a recurring basis follows. Portfolio securities for which market quotations are readily available (U.S. Treasury securities, government-sponsored enterprise debt securities, single family mortgage-backed securities, and state housing finance agency securities) are valued by independent pricing services, published prices, market quotes and bids from dealers who make markets in such securities. For U.S. Treasury securities, pricing services generally base prices on actual transactions as well as dealer supplied prices.For government-sponsored enterprise securities and single family mortgage-backed securities, pricing services generally base prices on discounted cash flow models and examine reference data such as issue name, issue size, ratings, maturity, call type, spread/benchmark yields and conditional prepayment rates, as well as, dealer supplied prices.For state housing finance agency securities, pricing services generally base prices on trading spreads, new issue scales, verified bid information, and credit ratings. Portfolio investments for which market quotations are not readily available (multifamily mortgage-backed securities, mortgage securities, and construction mortgage securities and loans) are valued at their fair value determined in good faith under consistently applied procedures adopted by the Board of Trustees using dealer quotes and discounted cash flow models. The respective cash flow models utilize inputs from matrix pricing which considers market-based discount and prepayment rates, attributes of the collateral, and yield or price of bonds of comparable quality, coupon, maturity and type.The market-based discount rate is composed of a risk-free yield (i.e., a U.S. Treasury note) adjusted for an appropriate risk premium. The risk premium reflects premiums in the marketplace over the yield on U.S. Treasury securities of comparable risk and average life to the security being valued as adjusted for other market considerations, such as: significant market or security specific events, changes in interest rates and credit quality. On investments for which the HIT finances the construction and permanent securities or participation interests, value is determined based upon the total amount, funded and/or unfunded, of the commitment. Commercial mortgage-backed securities and real estate mortgage investment conduits are valued by using a dealer quote. The HIT has retained an independent firm to determine the fair market value of securities for which market quotations are not readily available. In accordance with the procedures adopted by the HIT’s Board of Trustees, the monthly third-party valuation is reviewed by the HIT staff to determine whether valuation adjustments are appropriate based on any material impairments in value arising from specific facts and circumstances of the investment (e.g., prepayment speed). All such adjustments must be reviewed and reconciled with the independent valuation firm prior to incorporation in the NAV. The shares of BACDE are valued at their fair value determined in good faith under consistently applied procedures adopted by the HIT’s Board of Trustees, which currently represents the net asset value of BACDE. Short-term investments with remaining maturities of sixty days or less are valued at amortized cost, which approximates value. Cash and cash equivalents include overnight money market funds, which are also carried at cost. GAAP establishes a disclosure hierarchy that categorizes the inputs to valuation techniques used to value assets and liabilities at measurement date. The HIT classifies its assets and liabilities into three levels based on the method used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities, interest rates, prepayment speeds, credit risk and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the HIT’s determination of assumptions that market participants might reasonably use in valuing the securities. The following table presents the HIT’s valuation levels as of March 31, 2011: Investment Securities: ($ in thousands) Level 1 Level 2 Level 3 Total FHA Permanent Securities $ - FHA Construction Securities - - Ginnie Mae Securities - - Ginnie Mae Construction Securities - - Fannie Mae Securities - - Freddie Mac Securities - - Commercial Mortgage-Backed Securities - - State Housing Finance Agency Securities - - Other Multifamily Investments - - United States Treasury Securities - - Equity Investments - - Short-Term Investments - - Other Financial Instruments* - - Total Investment $- *Other financial instruments include forward commitments. The following table reconciles the valuation of the HIT’s Level 3 investment securities and related transactions for the period ended March 31, 2011. Investments in Securities ($ in thousands) FHA Permanent Equity Investments Total Beginning balance, 12/31/2010 Total Unrealized Gain (Loss)* - Ending balance, 3/31/2011 *Net change in unrealized loss attributable to Level 3 securities still held as of March 31, 2011, totaled $(114,000). Level 3 investments in securities are not considered a significant portion of the HIT’s portfolio. Federal Income Taxes At March 31, 2011, the cost of investments for federal income tax purposes approximated book cost at amortized cost of $3,794.9 million. Net unrealized gains aggregated $126.6 million at period-end, of which $155.3 million related to appreciated investments and $28.7 million related to depreciated investments. Item 2.Controls and Procedures. (a) The HIT’s Chief Executive Officer (the principal executive officer) and Chief Financial Officer (the principal financial officer) have concluded that the design and operation of the HIT’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (17 CFR 270.30a-3(c)) are generally effective to provide reasonable assurance that information required to be disclosed by the HIT in this report is recorded, processed, summarized and reported within the time periods specified in the Securities Exchange Commission’s rules and forms, based on their evaluation of the effectiveness of the design and operation of such controls and procedures within 90 days of the filing of this report. (b) There was no change in the HIT’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940 (17 CFR 270.30a-3(d)) that occurred during the HIT’s most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the HIT’s internal control over financial reporting. Item 3.Exhibits. Separate certifications for the principal executive officer and the principal financial officer of the HIT as required by Rule 30a-2(a) under the Investment Company Act of 1940 (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the AFL-CIO Housing Investment Trust has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AFL-CIO HOUSING INVESTMENT TRUST By:/s/ Stephen Coyle Name: Stephen Coyle Title:Chief Executive Officer Date:May 31, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the AFL-CIO Housing Investment Trust and in the capacities and on the dates indicated. /s/ Stephen Coyle Stephen Coyle Chief Executive Officer (Principal Executive Officer) Date: May 31, 2011 /s/ Erica Khatchadourian Erica Khatchadourian Chief Financial Officer (Principal Financial Officer) Date: May 31, 2011
